Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered May 10, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the first degree (Penal Law § 220.21 [1]). We affirm for the reasons stated in People v Richardson (132 AD3d 1313 [2015]). Present — Scudder, P.J., Centra, Carni, Whalen and DeJoseph, JJ.